Citation Nr: 1039821	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-46 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss disability. 

2.  Entitlement to service connection for tooth loss due to 
dental trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from November 1953 to January 
1959. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which declined to reopen the Veteran's claim of service 
connection for a bilateral hearing loss disability and denied the 
claim for service connection for tooth loss due to dental trauma.

Pursuant to the Veteran's request, a travel board hearing was 
scheduled in March 2010 and the Veteran was notified of this 
hearing in letters dated in January 2010 and February 2010.  
However, the Veteran failed to appear for that hearing.  A 
postponement was not requested or granted.  The Veteran has not 
asserted any good cause for missing the hearing or requested that 
it be re-scheduled.  Under these circumstances, the regulations 
consider the hearing request to have been withdrawn.  38 C.F.R. 
§ 20.702 (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for tooth loss due to dental 
trauma is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied service 
connection for a bilateral hearing loss disability; the Veteran 
did not appeal this determination within one year of being 
notified.

2.  Evidence received since the June 1994 rating decision does 
not raise a reasonable possibility of substantiating the claim of 
service connection for a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The June 1994 RO decision that denied service connection for 
a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has not been received sufficient to 
reopen the claim of service connection for a bilateral hearing 
loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2008, prior to the June 2008 
rating decision, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  That letter also notified the Veteran of the process by 
which disability ratings and effective dates are established.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the Veteran must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the January 2008 notice 
letter included the criteria for reopening the previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection for a bilateral hearing loss that was found 
insufficient in the previous denial.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).   
All identified and available treatment records have been secured.  
VA has previously determined that the Veteran's service treatment 
records are unavailable.  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 U.S.C.A. § 
5108 before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that claim.  
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in the provisions of 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  As discussed below, the 
Veteran has not submitted new and material evidence to reopen the 
claim, and thus an examination is not warranted.  Thus, the 
duties to notify and assist have been met.

Analysis

In a June 1994 rating decision, the RO denied service connection 
for a hearing loss disability.  The Veteran was informed of that 
decision and he did not file a timely appeal.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  The June 1994 decision is 
final because the Veteran did not file a timely appeal.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).

The claim of entitlement to service connection for a hearing loss 
disability may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed this application to 
reopen his claim in December 2007.  Under the applicable 
provisions, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim. 3 8 C.F.R. § 3.156(a) (2010).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence before VA at the time of the prior final decision 
consisted of VA treatment records and a VA audiological 
examination report.   In denying the Veteran's service connection 
claim in June 1994, the RO essentially found that there was no 
evidence of a relationship between the current hearing loss 
disability and service.

To reopen the claim, the new evidence must show that the Veteran 
has a hearing loss disability related to service.

Evidence received since the last final decision for the claim of 
service connection includes VA treatment records showing 
assessments of and treatment for a current hearing loss 
disability.  These records do not constitute evidence that raises 
a reasonable possibility of substantiating the claim for service 
connection.  Significantly, none of these records demonstrate a 
relationship between a current hearing loss disability and 
service. 

Neither may the claim be reopened on the basis of the statements 
submitted by the Veteran and his representative indicating that 
he currently has a hearing loss disability related to service.  
As lay people, they are without ostensible medical expertise and 
are not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 11 
Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Routen v. Brown, 10 Vet. App. 183 (1997) (noting that a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  In Routen v. Brown, the Court 
noted that, "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."  Id. at 186.  
Moreover, the Veteran's statements are similar to statements 
provided in connection with his prior claim.  They are 
essentially cumulative in nature.

Although the Veteran has submitted new evidence that was not 
before the RO in June 1994, such evidence is not material to the 
claim and does not warrant reopening of the previously denied 
claim.  There are no additionally received records showing that a 
hearing loss disability manifested in service, within a year of 
service discharge, or competent evidence showing that any such 
current disability is related to service.  Thus, the claim for 
service connection for a bilateral hearing loss disability is not 
reopened, and the benefit remains denied.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
bilateral hearing loss disability is denied.


REMAND

The Veteran contends that during service his teeth were extracted 
as result of suffering a broken nose, cheek, and/or jaw.  The RO 
attempted to obtain service records to include sick/morning 
reports for the 79th Army Battalion in Clayton, Panama.  In April 
2008, the National Personnel Records Center (NPRC) stated that it 
needed the Veteran's complete organization name in order to 
conduct a search.  There is no indication that the RO followed up 
with the Veteran to obtain his complete organization name or with 
NPRC.  Because VA is on notice that there are records that may be 
applicable to the Veteran's claim and because these records may 
be of use in deciding the claim, these records are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2010).  Therefore, 
on remand, the RO must attempt to obtain any outstanding service 
records with any necessary assistance from the Veteran.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	With any necessary assistance from the 
Veteran, obtain his complete organization 
name, to include company, battery, and 
battalion; exhaust all avenues of 
development with NPRC and/or any other 
appropriate service department to search 
for the Veteran's service records, to 
include sick and morning reports 
pertaining to the Veteran's broken nose, 
jaw, and/or cheek.  All attempts to obtain 
this information should be documented in 
the claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


